ICJ_134_DiplomaticEnvoyUN_DMA_CHE_2006-06-09_ORD_01_NA_00_FR.txt.                                           9 JUNE 2006

                                            ORDER




  STATUS VIS-A
             v -VIS THE HOST STATE OF A DIPLOMATIC
           ENVOY TO THE UNITED NATIONS
   (COMMONWEALTH OF DOMINICA v. SWITZERLAND)




STATUT VIS-A
           v -VIS DE L’ÉTAT HÔTE D’UN ENVOYÉ DIPLOMA-
  TIQUE AUPRÈS DE L’ORGANISATION DES NATIONS UNIES
      (COMMONWEALTH DE DOMINIQUE c. SUISSE)




                                         9 JUIN 2006

                                       ORDONNANCE

                                                                         107




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2006                                           2006
                                                                                   9 juin
                                                                                Rôle général
                                9 juin 2006                                       no 134



 AFFAIRE RELATIVE AU STATUT VIS-A
                                v -VIS
     DE L’ÉTAT HÔTE D’UN ENVOYÉ
      DIPLOMATIQUE AUPRÈS DE
  L’ORGANISATION DES NATIONS UNIES
         (COMMONWEALTH DE DOMINIQUE c. SUISSE)




                            ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. KOROMA, PARRA-ARANGUREN, BUERGENTHAL, OWADA,
           SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOT-
           NIKOV, juges ; M. COUVREUR, greffier.



  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et le paragraphe 1 de l’article 89 de
son Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 26 avril 2006, par
laquelle le Commonwealth de Dominique a introduit une instance contre
la Confédération suisse au sujet d’un différend relatif à la
    « violation de la convention de Vienne sur les relations diploma-
    tiques du 18 avril 1961..., de l’accord de siège conclu entre la Suisse
    et l’Organisation des Nations Unies les 11 juin et 1er juillet 1946, de
    l’accord sur les privilèges et immunités de l’Organisation des
    Nations Unies conclu entre la Suisse et l’ONU le 11 avril 1946, de la

                                                                           4

       STATUT D’UN ENVOYÉ DIPLOMATIQUE (ORDONNANCE 9 VI 06)                 108

     convention sur les privilèges et immunités des Nations Unies du
     13 février 1946, ainsi que des règles et principes généraux bien établis
     du droit international concernant l’accréditation et le retrait d’accré-
     ditation de diplomates, l’immunité diplomatique, l’égalité entre les
     Etats et les droits de légation passive de l’Organisation des
     Nations Unies » ;
   Considérant qu’une copie certifiée conforme de cette requête a immé-
diatement été transmise au Gouvernement de la Confédération suisse
conformément au paragraphe 4 de l’article 38 du Règlement ;
   Considérant que, par lettre du 15 mai 2006, reçue au Greffe par télé-
copie le 24 mai 2006 sous couvert de deux lettres du représentant perma-
nent du Commonwealth de Dominique auprès de l’Organisation des
Nations Unies, et dont l’original est parvenu au Greffe le 6 juin 2006, le
premier ministre du Commonwealth de Dominique, se référant à l’ar-
ticle 89 du Règlement, a fait savoir à la Cour que le Gouvernement du
Commonwealth de Dominique « ne souhait[ait] pas poursuivre l’instance
introduite contre la Suisse » et a prié la Cour de rendre une ordonnance
« prenant acte de [son] désistement sans condition » de l’instance et « pres-
crivant la radiation de l’affaire sur le rôle général » ;
   Considérant que copie de cette lettre a immédiatement été transmise au
Gouvernement de la Confédération suisse ;
   Considérant que, par lettre du 24 mai 2006, reçue au Greffe par télé-
copie le même jour, l’ambassadeur de Suisse à La Haye a fait savoir à la
Cour qu’il n’avait pas manqué d’informer les autorités suisses compé-
tentes du désistement notifié par le premier ministre de la Dominique ;
   Considérant que le Gouvernement de la Confédération suisse n’a pas
fait acte de procédure,
  Prend acte du désistement du Commonwealth de Dominique de l’ins-
tance introduite par la requête enregistrée le 26 avril 2006 ;

  Ordonne que l’affaire soit rayée du rôle.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le neuf juin deux mille six, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement du Commonwealth de Dominique et
au Gouvernement de la Confédération suisse.

                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.


                                                                              5

